Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims

Claims 16-30 set forth in the preliminary amendment submitted 7/09/2020 form the basis of the present examination.

Claim Objections
Claims 28, 29 and 30 are objected to because of the following informalities:  

Claim 28, Line 2 recites, “the spring element (7)” should read “a spring element (7)” as spring element is not defined in claim 26.


Claim 30, Line 2 recites, “the structural unit” should read “structural unit” as structural unit is not defined in claim 26 and “the spring element (7)” should read “a spring element (7)” as spring element is not defined in claim 26.

Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18, 21, 24-27 and 30 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by NEUBAUER HANS-JUERGEN et al. (Hereinafter “Juergen”) in the DE 102011114394 A1.
Regarding claim 16, Juergen teaches a transducer magnet assembly [12] on a shifting rail [14] (a fastening device for fastening a signal transmitter element, in particular a magnet and in particular a permanent magnet, to a component which can be moved in at least one direction; Page 2 Line 4-6; Figure 1 a schematic perspective view of a holding arrangement of a magnet on a cross-shaft of a transmission of a motor vehicle, wherein the magnet is held by means of a fastening device on the cross-control shaft; Page 3 Line 36-38; Figure2 and Figure 3; Cross shaft 14 as the shifting rail) comprising:
a coupling ring [20] (In the holding arrangement 10 is the magnet 12 by means of a fastening device 16 at the cross shaft 14 held. As in synopsis of 1 to 7 is recognizable, comprises the fastening device 16 a magnet holder 18 and a mounting bracket 20; Page 4 Line 4-6; Bracket 20 as the coupling ring as it couples with the holder to hold the magnet as shown in Figure 2),
a transducer magnet [12] (Fig. 1 shows a holding arrangement 10 a magnet 12 (6) on a cross shaft 14 a gearbox of a motor vehicle; Page 4 Line 3) being held by a magnet support [18] (magnet holder 18 as the magnet support) (In the holding arrangement 10 is the magnet 12 by means of a fastening device 16 at the cross shaft 14 held. As in synopsis of 1 to 7 is recognizable, comprises the fastening device 16 a magnet holder 18 and a mounting bracket 20; Page 4 Line 4-6),
the coupling ring [20] surrounding the shifting rail [14] (The actual holder and fixation of the magnet holder 18 and with it the magnet 12 at the cross shaft 14 done by means of the mounting bracket 20, which the cross shaft 14 Encircles outer circumference at least partially. Likewise, the magnet holder surrounds 18 the cross shaft 14 outside circumference at least partially and is with the mounting bracket 20 locked; Page 4 Line 22-25; Figure 2 shows that the coupling ring and the fastening device forms the ring and surround the shaft 14), and
the magnet support [18] locking the coupling ring [20] so that the coupling ring [20] is held onto the shifting rail [14] (The actual holder and fixation of the magnet holder 18 and with it the magnet 12 at the cross shaft 14 done by means of the mounting bracket 20, which the cross shaft 14 Encircles outer circumference at least partially. Likewise, the magnet holder surrounds 18 the cross shaft 14 outside circumference at least partially and is with the mounting bracket 20 locked. This is the magnet holder 18 by means of the mounting bracket 20 non-positively on the cross shaft 14 held and positively and / or non-positively against unwanted relative movements to the cross-shaft 14 secured in the circumferential direction and / or in the longitudinal extension direction; Page 4 Line 22-28; Therefore, the magnet support [18] locking the coupling ring [20] so that the coupling ring [20] is held onto the shifting rail [14]).

Regarding claim 17, Juergen teaches a transducer magnet assembly, wherein 
the magnet support [18] at least partially accommodates the transducer magnet [12] (The magnetic cover 22 has a recording 28 on, in which the magnet 12 to arrange or at the holding arrangement 10 is arranged. This means that the magnetic cover 22 acts as a receiving element. The magnetic support element 24 acts as a holding element, which is the magnet 12 in the recording 28 of the magnetic cover 22 holding. This covers the magnetic support element 24 an opening of the receptacle 28 about which the magnet 12 in the recording 28 can be arranged, at least substantially completely off, so that in the recording 28 arranged and by means of the magnetic support member 24 in the recording 28 held magnet 12 enclosed on all peripheral side and thus is particularly well protected; Page 4 Line 12-19; Figure 2 or Figure 6 shows that the magnet 12 is inside the fastening device in the magnet holder 18 and is partially accommodated in the fastening device magnet holder and magnetic cover 22).
Regarding claim 18, Juergen teaches a transducer magnet assembly, wherein 
the magnet support [18] locks the coupling ring [20] by a Snap-On connection (Fig.  1 shows a holding arrangement 10 a magnet 12 (6) on a cross shaft 14 a gearbox of a motor vehicle. In the holding arrangement 10 is the magnet 12 by means of a fastening device 16 at the cross shaft 14 held. As in synopsis of 1 to 7 is recognizable, comprises the fastening device 16 a magnet holder 18 and a mounting bracket 20, The crab 20 is formed of metal, for example. The magnet holder 18 is an assembly and includes a magnetic cover 22 and a magnetic support member 24, which via a plug connection and via form-locking elements 26 connectable to each other or in the holding arrangement 10 connected to each other. The positive locking elements 26 ensure a defined and precise alignment of the magnetic cover 22 and the magnetic support member 24 relative to each other; Page 4 Line 3-11).

Regarding claim 21, Juergen teaches a transducer magnet assembly, wherein 
the transducer magnet assembly comprises a spring element for compensation of sensor tolerances (The holder of the preassembled holder then takes place by means of the spring element. The spring element is formed for example of a plastic or metal. The design of the spring element made of metal has the advantage that the risk of creep of the material is particularly low; Page 2 Line 30-32; it reduces the risk of the creep material which helps the compensation of sensor tolerances).


Regarding claim 24, Juergen teaches a path sensor arrangement comprising 
a transducer magnet assembly [12] according to claim 16 (see the rejection of claim 16 above) and 
a sensor element (11) (such as a displacement sensor) (The magnet 12 acts as a signal transmitter element whose relative position to a detection element, such as a displacement sensor, can be detected. Because the magnet 12 by means of the fastening device 16 particularly precise relative to the cross shaft 14 aligned and held particularly firmly on this, can about the relative position of the magnet 12 to the detection element and the relative position of the cross-shaft 14 be detected to the detection element. As a result, for example, the switching position of the cross-shaft 14 and thus the switching position of the gearbox can be determined; Page 4 Line 29-34; magnet is used in a Displacement sensor and the displacement sensor is the sensor element), wherein 
the transducer magnet assembly [12] is supported radially in a circumferential direction of the shifting rail [14] against the sensor element (The actual holder and fixation of the magnet holder 18 and with it the magnet 12 at the cross shaft 14 done by means of the mounting bracket 20, which the cross shaft 14 Encircles outer circumference at least partially. Likewise, the magnet holder surrounds 18 the cross shaft 14 outside circumference at least partially and is with the mounting bracket 20 locked; Page 4 Line 22-25; Figure 2 shows that the transducer magnet assembly [12] is supported radially in a circumferential direction of the shifting rail [14]).

Regarding claim 25, Juergen teaches a path sensor arrangement (13), wherein 
the transducer magnet assembly [12] is supported axially on the shifting rail [14] by a groove or a recess (Furthermore, the signal transmitter element can be completely protected Page 3 Line 10-13; transducer magnet assembly 12 as the transmitter element is completely protected in the receptacle which is a groove or container axially on the shifting rail 14).

Regarding claim 26, Juergen teaches a method for mounting a transducer magnet assembly [12] on a shifting rail [14] (a fastening device or method for fastening a signal transmitter element, in particular a magnet and in particular a permanent magnet, to a component which can be moved in at least one direction; Page 2 Line 4-6; Figure 1 a schematic perspective view of a holding arrangement of a magnet on a cross-shaft of a transmission of a motor vehicle, wherein the magnet is held by means of a fastening device on the cross-control shaft; Page 3 Line 36-38; Figure2 and Figure 3; Cross shaft 14 as the shifting rail), 
having a transducer magnet [12] (Fig. 1 shows a holding arrangement 10 a magnet 12 (6) on a cross shaft 14 a gearbox of a motor vehicle; Page 4 Line 3) held by a magnet support [18] (magnet holder 18 as the magnet support) (In the holding arrangement 10 is the magnet 12 by means of a fastening device 16 at the cross shaft 14 held. As in synopsis of 1 to 7 is recognizable, comprises the fastening device 16 a magnet holder 18 and a mounting bracket 20; Page 4 Line 4-6), 
a coupling ring [20] (In the holding arrangement 10 is the magnet 12 by means of a fastening device 16 at the cross shaft 14 held. As in synopsis of 1 to 7 is recognizable, comprises the fastening device 16 a magnet holder 18 and a mounting bracket 20; Page 4 Line 4-6; Bracket 20 as the coupling ring as it couples with the holder to hold the magnet as shown in Figure 2), 
the coupling ring [20] surrounds the shifting rail [14] (The actual holder and fixation of the magnet holder 18 and with it the magnet 12 at the cross shaft 14 done by means of the mounting bracket 20, which the cross shaft 14 Encircles outer circumference at least partially. Likewise, the magnet holder surrounds 18 the cross shaft 14 outside circumference at least partially and is with the mounting bracket 20 locked; Page 4 Line 22-25; Figure 2 shows that the coupling ring and the fastening device forms the ring and surround the shaft 14) and 
the magnet support [18] locks the coupling ring [20] so that the coupling ring [20] is held onto the shifting rail [14] (The actual holder and fixation of the magnet holder 18 and with it the magnet 12 at the cross shaft 14 done by means of the mounting bracket 20, which the cross shaft 14 Encircles outer circumference at least partially. Likewise, the magnet holder surrounds 18 the cross shaft 14 outside circumference at least partially and is with the mounting bracket 20 locked. This is the magnet holder 18 by means of the mounting bracket 20 non-positively on the cross shaft 14 held and positively and / or non-positively against unwanted relative movements to the cross-shaft 14 secured in the circumferential direction and / or in the longitudinal extension direction; Page 4 Line 22-28; Therefore, the magnet support [18] locking the coupling ring [20] so that the coupling ring [20] is held onto the shifting rail [14]), the method comprising:
pushing the coupling ring [20] onto the shifting rail [14] by expanding the coupling ring [20] (The actual holder and fixation of the magnet holder 18 and with it the magnet 12 at the cross shaft 14 done by means of the mounting bracket 20, which the cross shaft 14 Encircles outer circumference at least partially. Likewise, the magnet holder surrounds 18 the cross shaft 14 outside circumference at least partially and is with the mounting bracket 20 locked. This is the magnet holder 18 by means of the mounting bracket 20 non-positively on the cross shaft 14 held  the coupling ring [20] is pushed in to the fastening member 16 onto the shifting rail [14] by opening the coupling ring [20]).

Regarding claim 27, Juergen teaches a mounting method, further comprising 
pushing the coupling ring [20] onto the shifting rail [14] until an interior radius or an interior ridge of the coupling ring [20] latches into a corresponding groove or recess in the shifting rail [14] and the expansion of the coupling ring [20] is thereby at least partially relaxed (Fig. 1 shows a holding arrangement 10 a magnet 12 on a cross shaft 14 a gearbox of a motor vehicle. In the holding arrangement 10 is the magnet 12 by means of a fastening device 16 at the cross shaft 14 held. As in synopsis of 1 to 7 is recognizable, comprises the fastening device 16 a magnet holder 18 and a mounting bracket 20, The crab 20 is formed of metal, for example. The magnet holder 18 is an assembly and includes a magnetic cover 22 and a magnetic support member 24, which via a plug connection and via form-locking elements 26 connectable to each other or in the holding arrangement 10 connected to each other. The positive locking elements 26 ensure a defined and precise alignment of the magnetic cover 22 and the magnetic support member 24 relative to each other; Page 4 Line 3-11; Therefore the coupling ring [20] is pushed onto the shifting rail [14] until an interior radius or an interior ridge of the coupling ring [20] latches into a corresponding groove or recess in the shifting rail [14] and the expansion of the coupling ring [20] is thereby at least partially relaxed).

Regarding claim 30, Juergen teaches a mounting method, further comprising 
plugging the structural unit [16] (fastener 16 as the structural unit) comprising the magnet support [18] and the spring element onto the coupling ring [20] (The actual holder and fixation of the magnet holder 18 and with it the magnet 12 at the cross shaft 14 done by means of the mounting bracket 20, which the cross shaft 14 Encircles outer circumference at least partially. Likewise, the magnet holder surrounds 18 the cross shaft 14 outside circumference at least partially and is with the mounting bracket 20 locked. This is the magnet holder 18 by means of the mounting bracket 20 non-positively on the cross shaft 14 held and positively and / or non-positively against unwanted relative movements to the cross-shaft 14 secured in the circumferential direction and / or in the longitudinal extension direction; Page 4 Line 22-28; Therefore, the magnet support [18] locking the coupling ring [20] so that the coupling ring [20] is held onto the shifting rail [14]) against a spring force of the spring element (The holder of the preassembled holder then takes place by means of the spring element. The spring element is formed for example of a plastic or metal. The design of the spring element made of metal has the advantage that the risk of creep of the material is particularly low; Page 2 Line 30-32), and 
locking the coupling ring [20] by a snap-on connection (Fig. 1 shows a holding arrangement 10 a magnet 12 (6) on a cross shaft 14 a gearbox of a motor vehicle. In the holding arrangement 10 is the magnet 12 by means of a fastening device 16 at the cross shaft 14 held. As in synopsis of 1 to 7 is recognizable, comprises the fastening device 16 a magnet holder 18 and a mounting bracket 20, The crab 20 is formed of metal, for example. The magnet holder 18 is an assembly and includes a magnetic cover 22 and a magnetic support member 24, which via a plug connection and via form-locking elements 26 connectable to each other or in the holding arrangement 10 connected to each other. The positive locking elements 26 ensure a defined and Page 4 Line 3-11).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Juergen ‘394 A1 in view of LIU et al. (Hereinafter “LIU”) in the US patent Application Publication Number US 20120194011 A1.

Regarding claim 19, Juergen teaches a transducer magnet assembly, wherein at least one of the coupling ring (2) and the magnet support (3) is made as an injection molded plastic.
Liu teaches a rotor assembly of a brushless motor in which a magnetic ring support and a rotor core are made as a whole by injection molding. Such a structure has the advantages of simplicity, excellent positions, free mounting, reduced working procedures and labor costs, and improved assembly efficiency (Paragraph [0006] Line 2-7), 
wherein at least one of the coupling ring [5] and the magnet support [4] in Figure 1 is made as an injection molded plastic (the magnetic ring support and the rotor core are made Paragraph [0015] Line 1-2; the magnetic ring support is made of plastics, thus the costs are low; Paragraph [0017] Line 1). The purpose of doing so is to provide simplicity, to provide excellent positions, free mounting, reduced working procedures and labor costs, and to improve assembly efficiency; [0016], to reduce the costs and to help for positioning the magnetic ring and is mounting friendly. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Juergen in view of Liu, because Liu teaches to have at least one of the coupling ring and the magnet support made as an injection molded plastic provides simplicity, provides excellent positions, free mounting, reduced working procedures and labor costs, and to improve assembly efficiency (Paragraph [0016]), reduces the costs (Paragraph [0017]) and helps for positioning the magnetic ring and is mounting friendly (Paragraph [0018]). 


Regarding claim 20, Juergen teaches a transducer magnet assembly, wherein 
the transducer magnet [12] is completely embedded in the magnet support [18] (The actual holder and fixation of the magnet holder 18 and with it the magnet 12 at the cross shaft 14 done by means of the mounting bracket 20, which the cross shaft 14 Encircles outer circumference at least partially. Likewise, the magnet holder surrounds 18 the cross shaft 14 outside circumference at least partially and is with the mounting bracket 20 locked; Page 4 Line 22-25; Figure 2 or Figure 6 shows that t the transducer magnet [12] is completely embedded in the magnet support [18] inside magnet cover 22 and encircled with the coupling ring).
Claims 22, 23, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Juergen ‘394 A1 in view of Lott et al. (Hereinafter “Lott”) in the US Patent Number US 7795771 B2.

Regarding claim 22, Juergen fails to teach a transducer magnet assembly, wherein the spring element is arranged radially between the shifting rail and the magnet support.
Lott teaches FIG. 1 shows an electrical machine 12, with which a rotor 10 is supported in a not-shown housing 16 using sliding or ball bearings 14. Rotor 10 includes a rotor shaft 18, on which a first permanent magnet 20 and a sensor magnet assembly 22 are mounted using retaining elements 24, 25 (Column 2 Line 60-64), wherein 
the spring element [26] is arranged radially between the shifting rail [18] and the magnet support [24, 25] (First retaining element 24 includes a first spring element 26, which is located on an axial projection 28 of first retaining element 24. Spring element 26 is designed as a disk spring 30 in this case, and it is deformable in axial direction 32; Column 3 Line 5-9; Figure 1 shows that the spring element [26] is arranged radially between the shifting rail [18] and the magnet support [24, 25]). The purpose of doing so is to provide the axial contact force, to adjust the frictional properties accordingly, to use to make permanent magnet, annular magnet, annular carrier, spacer sleeve, and the coatings to meet the particular requirements.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Juergen in view of Lott, because Lott teaches to arrange spring element radially between the shifting rail and the magnet support provides the axial contact force (column 3 Line 62), adjusts the frictional properties accordingly, vary the 

Regarding claim 23, Juergen fails to teach a transducer magnet assembly, wherein the spring element is arranged centrally in the magnet support.
Lott teaches FIG. 1 shows an electrical machine 12, with which a rotor 10 is supported in a not-shown housing 16 using sliding or ball bearings 14. Rotor 10 includes a rotor shaft 18, on which a first permanent magnet 20 and a sensor magnet assembly 22 are mounted using retaining elements 24, 25 (Column 2 Line 60-64), wherein 
the spring element [26, 27] is arranged centrally in the magnet support [24, 25] (First retaining element 24 includes a first spring element 26, which is located on an axial projection 28 of first retaining element 24. Spring element 26 is designed as a disk spring 30 in this case, and it is deformable in axial direction 32; Column 3 Line 5-9; Figure 1 shows that the spring element [26] is a arranged centrally in the magnet support [24, 25]). The purpose of doing so is to provide the axial contact force, to adjust the frictional properties accordingly, to use to make permanent magnet, annular magnet, annular carrier, spacer sleeve, and the coatings to meet the particular requirements.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Juergen in view of Lott, because Lott teaches to arrange spring element centrally in the magnet support provides the axial contact force (column 3 Line 62), adjusts the frictional properties accordingly, vary the materials used to make permanent magnet, annular magnet, annular carrier, spacer sleeve, and the coatings to meet the particular requirements (Column 4 Line 36-40).
Regarding claim 28, Juergen fails to teach a mounting method, further comprising assembling the magnet support [18] and the spring element by fitting the spring element into the magnet support (3), holding the spring element (7) in position in the magnet support (3) by a magnetic force, and installing the spring element (7) as a structural unit together with the magnet support (3).
Lott teaches FIG. 1 shows an electrical machine 12, with which a rotor 10 is supported in a not-shown housing 16 using sliding or ball bearings 14. Rotor 10 includes a rotor shaft 18, on which a first permanent magnet 20 and a sensor magnet assembly 22 are mounted using retaining elements 24, 25 (Column 2 Line 60-64), comprising
assembling the magnet support [24,25] and the spring element [26] by fitting the spring element [26] into the magnet support [24, 25] (First retaining element 24 includes a first spring element 26, which is located on an axial projection 28 of first retaining element 24; Column 3 Line 5-7),
holding the spring element [26,27] in position in the magnet support [24, 25] by a magnetic force (First permanent magnet 20 is now slid onto rotor shaft 18 until it bears against first spring element 26. Spacer component 34 is then slid onto rotor shaft 18. Next, annular carrier 36 of sensor magnet assembly 22 is installed axially on rotor shaft 18, then it is pressed axially against first retaining element 24 with a specifiable contact force using second spring element 27 of second retaining element 25; Column 4 Line 10-17), and
installing the spring element [26] as a structural unit together with the magnet support [24,25] (First retaining element 24 includes a first spring element 26, which is located on an axial projection 28 of first retaining element 24. Spring element 26 is designed as a disk spring 30 in this case, and it is deformable in axial direction 32; Column 3 Line 5-9; Figure 1 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Juergen in view of Lott, because Lott teaches to hold the spring element in position in the magnet support by a magnetic force, and to install the spring element provides the axial contact force (column 3 Line 62), adjusts the frictional properties accordingly, vary the materials used to make permanent magnet, annular magnet, annular carrier, spacer sleeve, and the coatings to meet the particular requirements (Column 4 Line 36-40).

Regarding claim 29, Juergen fails to teach a mounting method, further comprising assembling the magnet support and the spring element by fitting the spring element into the magnet support, holding the spring element (7) in position by at least one further holding lip, and installing the spring element as a structural unit together with the magnet support.
Lott teaches FIG. 1 shows an electrical machine 12, with which a rotor 10 is supported in a not-shown housing 16 using sliding or ball bearings 14. Rotor 10 includes a rotor shaft 18, on which a first permanent magnet 20 and a sensor magnet assembly 22 are mounted using retaining elements 24, 25 (Column 2 Line 60-64), comprising
assembling the magnet support [24,25] and the spring element [26] by fitting the spring element [26] into the magnet support [24, 25] (First retaining element 24 includes a Column 3 Line 5-7),
holding the spring element [26,27] in position by at least one further holding lip (First permanent magnet 20 is now slid onto rotor shaft 18 until it bears against first spring element 26. Spacer component 34 is then slid onto rotor shaft 18. Next, annular carrier 36 of sensor magnet assembly 22 is installed axially on rotor shaft 18, then it is pressed axially against first retaining element 24 with a specifiable contact force using second spring element 27 of second retaining element 25; Column 4 Line 10-17; For instance, spring elements 26, 27 may be an integral component of retaining elements 24, 25. In addition, further intermediate rings may be located between permanent magnet 20, spacer component 34, and sensor magnet assembly 22; Column 4 Line 30-34; further ring as the holding pin), and
installing the spring element [26] as a structural unit together with the magnet support [24,25] (First retaining element 24 includes a first spring element 26, which is located on an axial projection 28 of first retaining element 24. Spring element 26 is designed as a disk spring 30 in this case, and it is deformable in axial direction 32; Column 3 Line 5-9; Figure 1 shows that the spring element [26] as a structural unit together with the magnet support [24,25]). The purpose of doing so is to provide the axial contact force, to adjust the frictional properties accordingly, to use to make permanent magnet, annular magnet, annular carrier, spacer sleeve, and the coatings to meet the particular requirements.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Juergen in view of Lott, because Lott teaches to hold the spring element in position, and to install the spring element provides the axial contact force (column 3 Line 62), adjusts the frictional properties accordingly, vary the materials used to .

Claim(s) 1 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by LIU et al. (Hereinafter “Liu”) in the US patent Application Publication Number US 20120194011 A1.

Regarding claim 16, Liu teaches a transducer magnet assembly on a shifting rail [1] (a rotor assembly of a brushless motor in which a magnetic ring support and a rotor core are made as a whole by injection molding. Such a structure has the advantages of simplicity, excellent positions, free mounting, reduced working procedures and labor costs, and improved assembly efficiency; Paragraph [0006] Line 2-7; FIGS. 1-5, a rotor assembly of a brushless motor; Paragraph [0025] Line 1; Rotating shaft 1 as the shifting rail), comprising:
a coupling ring [5] (As shown in FIGS. 1-5, a rotor assembly of a brushless motor, in accordance with the invention, comprises a rotating shaft 1, a rotor core 2, a permanent magnet 3, a magnetic ring support 4, and a magnetic ring 5; Paragraph [0025] Line 1-4; magnetic ring as the coupling ring),
a transducer magnet [3] (As shown in FIGS. 1-5, a rotor assembly of a brushless motor, in accordance with the invention, comprises a rotating shaft 1, a rotor core 2, a permanent magnet 3, a magnetic ring support 4, and a magnetic ring 5; Paragraph [0025] Line 1-4; permanent magnet 3 as the transducer magnet) being held by a magnet support [4] (The permanent magnet 3 is mounted on the outer side surface of the rotor core 2; Paragraph [0025] Line 4-6),
the coupling ring [5] surrounding the shifting rail [1] (The magnetic ring 5 is nested on the magnetic ring support 4, and the magnetic ring support 4 and the rotor core 2 are made as a whole by injection molding; Paragraph [0025] Line 6-8), and
the magnet support [4] locking the coupling ring [5] so that the coupling ring [5] is held onto the shifting rail [1] (The magnetic ring support 4 comprises a support body 40 and a connecting cylinder 46, in which the support body 40 is against one end surface of the rotor core 2, and the connecting cylinder 46 projected from the bottom of the support body 40 extends through a through hole 21 of the rotor core 2. A raised edge 47 arranged at the bottom of the connecting cylinder 46 presses on the other end surface of the rotor core 2. A plurality of bosses 43 are projected from the outer wall surface of the magnetic ring support 4 and each boss 43 forms a step surface 44 with the outer wall surface of the magnetic ring support 4. The magnetic ring 5 is nested on the outer wall surface of the magnetic ring support 4 and locked on the step surface 44; Paragraph [0025] Line 7-19).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Hernandez-Oliver et al. (US 20150110553 A1) discloses, “MAGNET CARRIER ASSEMBLY- [0020] FIG. 2 is a cross sectional view of the assembled current magnet carrier assembly of FIG. 1. This design mechanically attaches the magnet to the valve shaft but requires complex manufacturing and assembly. As shown in FIG. 2, the magnet 102 is first over-molded  that the coupling ring (2) surrounding the shifting rail (9), and the magnet support (3) locking the coupling ring (2) so that the coupling ring (2) is held onto the shifting rail (9)”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866